Opinion op the Court by
Chief Justice Hurt
— Dismissing petition.
The plaintiff seeks a writ of mandamus against the judge of the Oldham quarterly court, to require him to render a judgment in his behalf against one Mau, for the 'sum of $4.00. Inasmuch as this court declines to take jurisdiction of the petition, no opinion will be expressed upon the merits of the case. This court has authority to issue a writ of mandamus, but to do such is an exercise of its original jurisdiction, and it will not exercise it if the plaintiff has an adequate remedy elsewhere. The circuit courts have jurisdiction to issue writs of mandamus against the judges of inferior courts upon proper occasions, and such is the forum in which plaintiff should aPPty> where if his grievance is meritorious, he will, 'no doubt, be afforded relief. Section 474, Cii il Code; Montgomery v. Viers, 130 Ky. 694.
The petition is, therefore, dismissed.